DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 are now pending. Applicant amended withdrawn claims Claims 4-8 and New Claims 9-15 have been added. Newly submitted claim 12 is directed to a non-elected invention of Claim 6, that is independent and distinct for the reasons noted in office action 04/24/2021. Since applicant has received an action on the merits for originally presented elected invention (directed to Claims 1-3), this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, Claims 4-8, and new Claim 12, are withdrawn from consideration as being directed to non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-3, 9-11, 13-15 are being considered for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light sources are driven by pulse-width modulation (PWM) drivers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0348479) in view of Horesh (US 2016/0182790).
A method for improving a performance of a display configured to produce an image that is recorded by a camera, the method comprising: improving an interplay of the display and the camera by providing the display, the display being a light source display that produces the image based on a light source input signal received by the display (fig.1- display panel 110 displays an image based on image data received by the timing controller, and receives light signal LS from light source part 160; para.0040, 0060); 
receiving the light source input signal (fig.1- synchronization part receives light source driving signal LSDS; para.0046); 
applying a programmable delay to the light source input signal to produce a delayed light source input signal, the programmable delay being relative to a synchronization signal related to the camera (fig.1-para.0047-0048, para.0047The synchronization part 200 may delay the light source driving signal LSDS based on the vertical sync signal Vsync and the data enable signal DE in response to receiving a delaying selection signal SELBD, which may be provided by an external source, to output a delayed driving signal DDS. That is, the delayed driving signal DDS may be generated by delaying the light source driving signal LSDS based on the vertical sync signal Vsync, which has a frame period of the image data DATA, and the data enable signal DE, which has a horizontal line period of the image data DATA; fig.3-para.0057-0059); and 
inputting the delayed light source input signal to said display (fig.1- delayed signal SLSDS is output to the light source 160, which provides light signal LS to the display based on signal SLSDS).
Kim et al. does not expressly disclose where image that is recorded by a camera; the programmable delay being relative to a synchronization signal related to the camera.
Horesh discloses image captured by a camera, where the camera generates a camera synchronization signal to implement synchronization operations of a light source (figs.3A-3B; para.0033-0034, 0038-0039, 0043-0044; fig.9-0084-0087).


As to Claim 2, Kim et al. in view of Horesh disclose wherein said display  is a Light Emitting Diode (LED) display (Horesh-para.0085).

As to Claim 3, Kim et al. in view of Horesh disclose wherein said programmable delay is selected such that banding effects are reduced in comparison to a case that the programmable delay is not applied to the light source input signal (Kim-0080).

As to Claim 11, Kim et al. in view of Horesh disclose an output of the display displaying a reference image sequence (Kim-fig.1-para.0040- image displayed based on image data DATA received from timing controller); deriving one or more settings from the output of the display displaying the reference image sequence (Kim-fig.1-para.0046- signal LSDS is output based on the image data DATA); and controlling light source input signal based on the derived one or more settings (Kim-fig.1- signal LSDS is delayed and synchronized by synchronization part 200 and provided to light source 160). 

As to Claim 13, Kim et al. in view of Horesh disclose, wherein the programmable delay to the light source input signal is 1.5 frames or less (Kim-para.0060). 


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0348479) in view of Horesh (US 2016/0182790), further in view of Zhao (US 2011/0121761).
As to Claim 9, Kim et al. in view of Horesh do not expressly disclose, but Zhao discloses: wherein the display includes a plurality of light sources, and the light sources are driven by pulse-width modulation (PWM) drivers with a set fixed current. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view Horesh, with the teachings of Zhao, the motivation being to control a plurality of light emitting diode strings using multiple PWM signals, and reduce audible and visual flickering. 
As to Claim 10, Kim et al. in view of Horesh, as modified by Zhao, disclose improving a visual performance of the display by modulating a clock of said PWM drivers (Zhao-figs.1,4; para.0020).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0348479) in view of Horesh (US 2016/0182790), further in view of Chiba et al. (US 2006/0139238).
As to Claim 14, Kim et al. in view of Horesh, do not expressly disclose, but Chiba et al. discloses: wherein images produced by the light source display are scanned vertically onto the display such that the images appear in a vertical sequence (para.0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Horesh, with the teachings of Chiba et al., the motivation being provide a light emitting display device which maintains luminance by using simple driving system.

As to Claim 15,  Kim et al. in view of Horesh, in view of Chiba et al., disclose wherein the camera has a shutter time (Horesh-para.0032, 0034), and a synchronization is provided by a programmable update time of new entering images of the display or a sync signal with which new images are scanned onto the display (Horesh-para.0034, 0046).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because new ground of rejections have been applied as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627